UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6261



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


R. TANNER, Lieutenant,     C.O., IV; KEVIN K.
SMITH, Captain; CHARLES   SMITH, Officer, C.O.,
II; SHANOLIA GAITHER,     Ms., and Each above
Maryland State Division   of Correction Officer
is sued in his Official   capacity & individual
capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
688-L)


Submitted:   April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nicholas Warner Jones appeals the district court order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

denying his request for leave to amend his complaint, and a subse-

quent order denying his motion for reconsideration.    We have re-

viewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Jones v. Tanner, No. CA-99-688-L (D. Md. Feb.

8 & Mar. 7, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2